Citation Nr: 0605318	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-36 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C, to 
include as secondary to intravenous drug use related to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 August 1981 
and from September 1982 to February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is required on her part.


REMAND

The veteran contends that she has PTSD and hepatitis C 
related to a history of sexual trauma she sustained while in 
service.  The Board notes that the service medical records on 
file for the veteran are dated from February 1985 to December 
1987.  However, the veteran entered service in April 1981 and 
it does not appear that the Board has the veteran's complete 
service medical records before it for review.  In light of 
the foregoing, the Board finds that there may be outstanding 
relevant evidence, and as such, an additional attempt to 
assist the veteran in obtaining her service medical records 
should be made.  See 38 C.F.R. § 3.159(c)(2) (2005); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  In this case, the 
veteran contends that her in-service stressor involved 
physical and sexual abuse by her superior office in 
approximately 1986, lasting for approximately 18 months.  
There is no indication in her military record that such 
personal assault occurred.  Alternative evidence, however, 
such as behavior changes that occurred at the time of the 
incident, might still establish that an in-service stressor 
incident occurred.  38 C.F.R. § 3.304(f).  

The record reflects that the veteran's performance appraisals 
prior to 1986 were above average.  In May 1987, due to the 
fact that the veteran received a third failing score on her 
annual Skills Qualification Test, she was removed from the 
standing promotion list.  In October 1987, the veteran was 
barred from reenlistment; her potential was found to be 
"severely limited," and she was determined to have no 
future due to her "negative attitude."  Later that month, 
the veteran requested a hardship discharge, due to a 
separation from her husband and the increasing demands of 
financially supporting her children, which was granted.

The veteran has attested that at the time of the alleged 
sexual abuse, she did not inform anyone other than the 
military chaplain of her situation.  In an October 1987 
memorandum regarding the hardship discharge, the Chaplain 
stated that "[the veteran] has come to me on many occasions 
in the past two years about various problems."  He went on 
to say that he had tried "in every way to help her work 
through her situation by informing her chain of command but 
nobody seems to have an answer or solution for her 
problems."  The memorandum did not specifically reference 
any alleged abuse, and can therefore not overtly be viewed as 
corroborating evidence.

Service medical records covering the period of the alleged 
assault contain frequent complaints of chest pain, and a 
December 1987 treatment record bears a notation that the 
veteran's supervisor should be notified, as the veteran's 
sergeant was suspicious of malingering.

The record includes a diagnosis of PTSD based upon sexual 
trauma; however, that diagnosis was not based upon a review 
of the veteran's claims folder nor does it include a medical 
opinion as to whether the evidence indicates that a personal 
assault occurred.  See 38 C.F.R. § 3.304(f)(3).  As such, 
further examination, to include an opinion, is warranted.  
38 C.F.R. § 3.159(c)(4).  

The veteran alleges that she contracted hepatitis C through 
intravenous drug use engaged in as a means of coping with 
PTSD.  The available service medical records are negative for 
a diagnosis of hepatitis C, but the record reflects that the 
veteran has undergone treatment for substance abuse, and 
specifically for that related to heroine used intravenously.  
The record also reflects that the veteran's history is 
positive for several other recognized risk factors, including 
intranasal cocaine use, possible sexual activity, and a blood 
transfusion dated prior to 1992.  See VBA Letter 211B (98-
110), November 30, 1998.  

An in-service treatment record dated in March 1987 notes that 
the veteran underwent a hysterectomy in January 1980.  
Records dated in August 1996 relating to private treatment 
for substance abuse note that the veteran had a blood 
transfusion in 1980.  Records pertaining to the veteran's 
hysterectomy and blood transfusion have not been associated 
with the claims file.  As these may be relevant to the claim, 
the RO should also attempt to obtain these on remand.    

While the veteran was afforded a VA examination for hepatitis 
C in December 2002, the examiner did not opine as to the 
approximate date of onset of the veteran's hepatitis C or to 
the likely manner in which she contracted the disease.  Thus, 
a medical opinion as to the approximate date of onset and the 
likely manner in which she contracted the disease is 
necessary in order to fairly decide the merits of the 
veteran's claim.  38 C.F.R. § 3.159(c)(4).  

Accordingly, this case is REMANDED for the following actions:

1.  Make an attempt to obtain the 
veteran's complete service medical 
records.  Document all attempts to 
obtain those records in the claims 
folders and continue attempts to obtain 
them until it is reasonably certain 
that further attempts would be futile 
or it is reasonably certain that the 
records do not exist.

2.  Ask the veteran to identify the 
medical providers who performed the 
hysterectomy and/or blood transfusion 
in approximately January 1980.  Make an 
attempt and obtain all relevant records 
that are not already associated in the 
claims folders.  

3.  After completion of the foregoing, 
the veteran should be afforded a VA 
psychiatric examination to determine 
whether she has PTSD resulting from a 
verified experience during service.  
The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated testing should be conducted.  

a. Prior to the examination, the RO must 
identify for the examiner any stressor or 
stressors that are established by the 
record.

b. The examiner should review the file 
and provide an opinion as to whether the 
evidence indicates that the claimed in-
service sexual assault occurred.  

c.  Thereafter, the examiner should 
conduct the examination with 
consideration of the current diagnostic 
criteria for PTSD.  If a diagnosis of 
PTSD is appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the evidence 
of record (whether by the RO or in the 
case of the alleged personal assault, in 
the examiner's opinion) was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors 
sufficient to produce PTSD.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

d. If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the veteran's military service.

4.  Request a medical opinion as to the 
approximate date of onset of the 
veteran's hepatitis C and the manner in 
which she likely contracted the 
disease.  The claims folders, to 
include a copy of this Remand and any 
additional evidence secured, must be 
made available to medical professional 
providing the opinion prior to 
completion of the request.

Based upon a review of the claims 
folders, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any currently 
diagnosed hepatitis C is etiologically 
related to the veteran's active 
military service, to include as due to 
drug use.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

5.  Following the aforementioned 
development, VA should review and 
readjudicate the claims on appeal.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  This must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response. 


The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


